EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 

A product-dispensing device comprising:
a rod configured to support a product;
a product-dispensing coil disposed about the rod;
an actuator operably coupled to the product-dispensing coil for rotation about a first axis, the actuator including an outer knob rotatable in a first direction about the first axis and a second direction opposite the first direction about the first axis, wherein when the outer knob is rotated in the first direction the product-dispensing coil is configured to rotate and cause the product to move closer to a free end of the rod, the outer knob including a plurality of teeth on an outer peripheral surface;
a locking gear rotatable between a first position and a second position and including a locking arm configured to selectively engage the plurality of teeth of the 
a button operably coupled to the locking gear and configured to rotate the locking gear between the first position and the second position…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A product-dispensing device comprising:
a housing;
an actuator supported by the housing for rotation about a first axis, the actuator including an outer knob rotatable in a first direction about the first axis to dispense a first product and in a second direction opposite the first direction about the first axis, the outer knob including a plurality of teeth on an outer peripheral surface;
a locking gear supported by the housing for rotation between a first position and a second position about a second axis, the locking gear including a locking arm configured to selectively engage the plurality of teeth of the outer knob to inhibit rotation of the outer knob in the second direction about the first axis when the locking arm is in the second position; and


…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 16 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A locking mechanism for a product-dispensing device, the locking mechanism comprising: 
a locking gear rotatable between a first position and a second position and including a locking arm configured to inhibit rotation of an actuator in the second position;
a button configured to translate between the first position and the second position, the button operable to rotate the locking gear between the first position and the second position upon translation between the first position and the second position;
a biasing gear coupled to the locking gear and configured to bias the locking gear toward the second position; and


second position where the locking gear is in the second position, the biasing spring configured to bias the biasing gear toward the first position…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651